Exhibit 10.1
 
FORM OF SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT made as of this ___ day of _____, 2010, between Rvue
Holdings, Inc, a Nevada corporation (the “Company”), and the undersigned (the
“Subscriber”)
 
WHEREAS, pursuant to the  Confidential Private Placement Memorandum dated March
23, 2010 as supplement by that certain Supplement No. 1 to Private Placement
Memorandum dated May 3, 2010 (the “PPM”), the Company is offering in a private
placement (the “Offering”) to accredited investors a minimum of 40 Units, with
each Unit (the “Units”) consisting of 125,000 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) at  a price of $25,000
per Unit; and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
I.  
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $25,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company’s right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable.  The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit E to the PPM or by check payable to “Signature Bank as Escrow Agent for
rVue, Inc.”
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an “accredited investor,” as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 
1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, including
the PPM, as well as the merits and risks of such an investment by the
Subscriber.  The Subscriber’s overall commitment to investments which are not
readily marketable is not disproportionate to the Subscriber’s net worth, and
the Subscriber’s investment in the Units will not cause such overall commitment
to become excessive.  The Subscriber, if an individual, has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Units.  The Subscriber
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Units for an indefinite period or a complete loss
of this investment.
 
1

--------------------------------------------------------------------------------


 
1.5 The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company (collectively, the “Offering Documents”) and has
been furnished by the Company during the course of this transaction with all
information regarding the Company which the Subscriber has requested or desires
to know; and the Subscriber has been afforded the opportunity to ask questions
of and receive answers from duly authorized officers or other representatives of
the Company concerning the terms and conditions of the Offering, and any
additional information which the Subscriber has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice.  The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber’s
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering.  The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others.  The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least one (1) year to permit resales of the Common Stock
comprising the Units and there can be no assurance that the conditions necessary
to permit such sales under Rule 144 will ever be satisfied.  The Subscriber
understands that the Company is under no obligation to comply with the
conditions of Rule 144 or take any other action necessary in order to make
available any exemption from registration for the sale of the Common Stock
comprising the Units.
 
1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention.  In this
connection, the Subscriber understands that it is the position of the SEC that
the statutory basis for such exemption would not be present if his, her or its
representation merely meant that his, her or its present intention was to hold
such securities for a short period, such as the capital gains period of tax
statutes, for a deferred sale, for a market rise, assuming that a market
develops, or for any other fixed period.  The Subscriber realizes that, in the
view of the SEC, a purchase now with an intent to resell would represent a
purchase with an intent inconsistent with his, her or its representation to the
Company and the SEC might regard such a sale or disposition as a deferred sale,
for which such exemption is not available.
 
2

--------------------------------------------------------------------------------


 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company’s Certificate of Incorporation or By-laws,
as amended from time to time.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock stating that such securities have not
been registered under the Act and setting forth or referring to the restrictions
on transferability and sale thereof.
 
1.12 The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than a placement agent, if engaged by the Company) are
or are expected to be members or associated persons of members of the FINRA or
registered broker-dealers under any federal or state securities laws.
 
1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 40 Units for an
aggregate purchase price of $1,000,000 in order to close on the sale of any
Units and that persons affiliated with the Company or its consultants, advisors,
or placement agents may subscribe for Common Stock, in which case the Company
may accept subscriptions from such affiliated parties in order to reach the
Minimum Offering; and that, accordingly, no investor should conclude that
achieving the Minimum Offering is the result of any independent assessment of
the merits or advantages of the Offering or the Company made by Subscribers in
the Offering.
 
3

--------------------------------------------------------------------------------


 
1.17 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.18 All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit B to the PPM is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.
 
II.  
REPRESENTATIONS BY THE COMPANY

 
2.1 The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada and has the corporate power to
conduct the business which it conducts and proposes to conduct.
 
2.2 The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sale of the Units has
been duly taken and approved.
 
2.3 The Units and the underlying Common Stock have been duly and validly
authorized and issued.
 
2.4 The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.
 
2.5 The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.
 
2.6 The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock,
or the consummation of the transactions herein contemplated, result in a
violation of, or constitute a default under, the Company’s Certificate of
Incorporation or By-laws, any material obligations, agreements, covenants or
conditions contained in any bond, debenture, note or other evidence of
indebtedness or in any material contract, indenture, mortgage, loan agreement,
lease, joint venture or other agreement or instrument to which the Company is a
party or by which it or any of its properties may be bound or any material
order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 
4

--------------------------------------------------------------------------------


 
III.  
COVENANTS BY THE COMPANY

 
3.1 Covenants of the Company.  The Company covenants and agrees with the
Subscribers as follows:
 
a. For a period of twelve (12) months from the later of the Final Closing Date
or the Termination Date (as defined in the PPM), in the event that the Company
issues or sells any shares of Common Stock or any Common Stock Equivalents (as
defined below) pursuant to which shares of Common Stock may be acquired at a
price less than $0.20 per share, then the Company shall promptly issue
additional shares of Common Stock to the Subscriber in an amount sufficient that
the subscription price paid hereunder, when divided by the total number of
shares issued will result in an actual price paid per share of Common Stock
hereunder equal to such lower price (this is intended to be a “full ratchet”
adjustment). Such adjustment shall be made successively whenever such an
issuance is made. Notwithstanding the foregoing, this Section 3.1 shall not
apply in respect of an Exempt Issuance (as defined below).
 
For purposes of this Agreement, (i) “Common Stock Equivalents” means any
securities of the Company or any of its subsidiaries which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock and (ii)
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors, or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established, (b) securities
upon the exercise or exchange of or conversion of any securities issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of such securities; and (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a person which is either an owner of, or an entity that is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.
 
b. For a period of 12 months following the later of the Final Closing Date or
the Termination Date (as defined in the PPM), the Company shall not (i) issue or
grant more than an aggregate of 3,750,000 options, warrants or shares of common
stock (subject to appropriate adjustments for any stock dividend, stock split,
stock combination, reclassification or similar transaction) to any employees,
officers, directors, or consultants of the Company or (ii) issue any options
having an exercise price that is less than $0.20 per share and subject to
appropriate adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction).
 
5

--------------------------------------------------------------------------------


 
c. Stop Orders.  Subject to the prior notice requirement described in Section
3.1(p), the Company will advise the Subscribers, within twenty-four hours after
it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.  The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscribers.
 
d. Listing/Quotation.  The Company will maintain the quotation of its Common
Stock on the Over The Counter Bulletin Board (the “Principal Market”), and will
comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
The Company will provide Subscribers with copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market.  As of the date of this Agreement and the Closing
Date, the Bulletin Board is and will be the Principal Market.
 
e. Market Regulations.  If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscribers.
 
f. Filing Requirements.  From the date of this Agreement and until the Common
Stock has been resold or transferred by the Subscribers pursuant to a
registration statement or pursuant to Rule 144(b)(1)(i) (the “End Date”), the
Company will (A) comply in all respects with its reporting and filing
obligations under the 1934 Act, (B) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act, if the Company is not subject to such
reporting requirements, and (C) comply with all requirements related to any
registration statement filed pursuant to this Agreement.  The Company will use
its best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until the End Date.  Until the End Date, the Company
will continue the listing or quotation of the Common Stock on a Principal Market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to Subscribers promptly after such
filing.
 
g. Use of Proceeds.   The proceeds of the Offering will be substantially
employed by the Company for the purposes set forth in the PPM.
 
6

--------------------------------------------------------------------------------


 
h. DTC Program.  At all times, the Company will employ a transfer agent for the
Common Stock who is a participant in the Depository Trust Company Automated
Securities Transfer Program.
 
i. Taxes.  From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.
 
j. Insurance.  From the date of this Agreement and until the End Date, the
Company will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
explosion and other risks customarily insured against by companies in the
Company’s line of business and location, in amounts and to the extent and in the
manner customary for companies in similar businesses similarly situated and
located and to the extent available on commercially reasonable terms.
 
k. Books and Records.  From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.
 
l. Governmental Authorities.   From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.
 
m. Intellectual Property.  From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.
 
n. Properties.  From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases and
claims to which it is a party or under which it occupies or has rights to
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.  The Company will not abandon any of its assets except
for those assets which have negligible or marginal value or for which it is
prudent to do so under the circumstances.
 
7

--------------------------------------------------------------------------------


 
o. Confidentiality/Public Announcement.   From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form
8-K, Form 10-Q, Form 10-K and the registration statement or statements regarding
the Subscribers’ Securities or in correspondence with the Commission regarding
same, it will not disclose publicly or privately the identity of the Subscribers
unless expressly agreed to in writing by Subscribers or only to the extent
required by law and then only upon not less than three days prior notice to
Subscribers.  In any event and subject to the foregoing, the Company undertakes
to file a Form 8-K describing the Offering not later than the fourth (4th)
business day after the Closing Date.  Prior to the filing date of such Form 8-K,
a draft in the final form will be provided to Subscribers for Subscribers’
review and approval.  In the Form 8-K, the Company will specifically disclose
the amount of Common Stock outstanding immediately after the Closing.  Upon
delivery by the Company to the Subscribers after the Closing Date of any notice
or information, in writing, electronically or otherwise, and while any shares of
Common Stock are held by Subscribers, unless the  Company has in good faith
determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within one business day after any such delivery
publicly disclose such  material,  nonpublic  information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that Subscribers elects not to receive
such information.  In such case, the Company will not deliver such information
to Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
p. Non-Public Information.  The Company covenants and agrees that except for the
Reports, Other Written Information and schedules and exhibits to this Agreement
and the Offering Documents, which information the Company undertakes to publicly
disclose on the Form 8-K described above, neither it nor any other person acting
on its behalf will at any time provide Subscribers or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto Subscribers shall have agreed in writing to
accept such information.  The Company understands and confirms that Subscribers
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.
 
3.2 Negative Covenants.
 
a. For a period of twelve months from the later of the Final Closing Date or the
Termination Date (as defined in the PPM), except as otherwise provided in
Section 3.2(b) hereof, without the consent of the Subscribers, the Company will
not and will not permit any of its Subsidiaries to directly or indirectly engage
in any transactions with any officer, director, employee or any affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $100,000
other than (i) for payment of salary, or fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company, (iii) for other
employee benefits, including stock option agreements under any stock option plan
of the Company, and (iv) as described in the PPM.
 
8

--------------------------------------------------------------------------------


 
b. The Company may not pay any bonus under any employee agreement or other
compensatory arrangement with Jason Kates during the twelve month period
following the later of the Final Closing Date or the Termination Date (as
defined in the PPM) other than bonuses based on the Net Profit from revenues
generated from performance of services under the contracts assigned by Argo
Digital Solutions, Inc. to the Company with Accenture, Autonation and Mattress
Firm (the “Contracts”).  For purposes of this Section 3.2(b), “Net Profit” shall
mean actual collections for bona fide services performed and invoiced pursuant
to the Contracts, minus actual direct costs for providing such services, and
minus any credits or refunds for payments made during such period.
 
3.3 Further Registration Statements.   The Company will not, without the consent
of the Subscribers, file with the Commission or with state regulatory
authorities any registration statement or amend any already filed registration
statement to increase the amount of Common Stock registered therein, or reduce
the price of which such company securities are registered therein, until the
expiration of the “Exclusion Period,” which shall be for a period of eleven (11)
months after the Closing Date.  The Exclusion Period will be tolled or
reinstated, as the case may be, during the pendency of any Event of Default or
breach of the Company's obligations to any Subscribers under any of the Offering
Documents.
 
3.4 Notices.   For so long as the Subscribers hold any Securities, the Company
will maintain a United States address and United States fax number for notice
purposes under the Offering Documents.
 
3.5 Covenants of the Company Regarding Indemnification.  The Company agrees to
indemnify, hold harmless, reimburse and defend the Subscribers, the Subscribers’
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscribers or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any representation or warranty by Company in this Agreement
or in any Exhibits or Schedules attached hereto in any Offering Document, or
other agreement delivered pursuant hereto or in connection herewith, now or
after the date hereof; or (ii) after any applicable notice and/or cure periods,
any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscribers relating hereto.
 
3.6 Offering Restrictions.   For a period of twelve months from the later of the
Final Closing Date or the Termination Date (as defined in the PPM), the Company
will not enter into any Equity Line of Credit or similar agreement, nor issue
nor agree to issue any floating or Variable Priced Equity Linked Instruments nor
any of the foregoing or equity with price reset rights (collectively, the
“Variable Rate Restrictions”).  For purposes hereof, “Equity Line of Credit”
shall include any transaction involving a written agreement between the Company
and an investor or underwriter whereby the Company has the right to “put” its
securities to the investor or underwriter over an agreed period of time and at
an agreed price or price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).  For a period of twelve months from the date of the later of the
Final Closing Date or the Termination Date(as defined in the PPM), except as
contemplated by the Offering Documents, the Company will not enter into an
agreement to issue nor issue any equity, convertible debt or other securities
convertible into Common Stock or equity of the Company nor modify any of the
foregoing which may be outstanding at anytime, without the prior written consent
of the Subscribers which consent may be withheld for any reason, if such Common
Stock is issued or may be purchased for less than the greater of (i) $0.20 per
share of Common Stock or (ii) 50% of the closing price of the Common Stock as
reported for the Principal Market on the day such Common Stock is issued and/or
purchased.
 
9

--------------------------------------------------------------------------------


 
3.7 Covenants of the Company Regarding Indemnification.  The Company agrees to
indemnify, hold harmless, reimburse and defend the Subscribers, the Subscribers’
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscribers or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any representation or warranty by Company in this Agreement
or in any Exhibits or Schedules attached hereto in any Offering Document, or
other agreement delivered pursuant hereto or in connection herewith, now or
after the date hereof; or (ii) after any applicable notice and/or cure periods,
any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscribers relating hereto.
 
IV.  
TERMS OF SUBSCRIPTION

 
4.1 Subject to Section 4.2 hereof, the subscription period will begin as of the
date of the PPM and will terminate at 11:59 PM Eastern Time, on the earlier of
the date on which the Offering is completed or the Offering is terminated by the
Company (the “Termination Date”). The minimum subscription amount is $25,000,
although the Company may, in its discretion, accept subscriptions for less than
$25,000.
 
10

--------------------------------------------------------------------------------


 
4.2 The Subscriber shall effect a wire transfer in the full amount of the
purchase price for the Units to the Company’s escrow account in accordance with
the wire instructions attached as Exhibit E to the PPM or shall deliver a check
in payment of the purchase price for the Units.
 
4.3 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company’s escrow agent.  If the Company shall
not have obtained subscriptions (including this subscription) for the Offering
on or before the Termination Date (as such date may be extended by the Company),
then this subscription shall be void and all funds paid hereunder by the
Subscriber shall be promptly returned without interest to the Subscriber, to the
same account from which the funds were drawn.  If subscriptions are received and
accepted and payment tendered for the Offering on or prior to the Termination
Date, then all subscription proceeds (less fees and expenses) shall be paid over
to the Company within ten (10) days thereafter or such earlier date that is one
business day after the amount of good funds in escrow equals or exceeds
$1,000,000, less any amount of bridge notes of the Company that elect to convert
into Common Stock sold in the Offering.  In such event, sales of the Units may
continue thereafter until the Termination Date, with subsequent releases of
funds from time to time at the discretion of the Company.
 
4.4 The Subscriber hereby authorizes and directs the Company and its escrow
agent to deliver any certificates or other written instruments representing the
Units to be issued to such Subscriber pursuant to this Subscription Agreement to
the address indicated on the signature page hereof.
 
4.5 The Subscriber hereby authorizes and directs the Company and its escrow
agent to return any funds, without interest, for unaccepted subscriptions to the
same account from which the funds were drawn.
 
4.6 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units.  Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction or the United States
of America.
 
V.  
MISCELLANEOUS

 
5.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, at the address set forth in the first paragraph
hereof, Attention: Chief Executive Officer, facsimile: (954) 728-9029, and to
the Subscriber at the address or facsimile number indicated on the signature
page hereof.  Notices shall be deemed to have been given on the date when mailed
or sent by facsimile transmission or overnight courier, except notices of change
of address, which shall be deemed to have been given when received.
 
11

--------------------------------------------------------------------------------


 
5.2 This Subscription Agreement shall not be changed, modified or amended,
including without limitation the modification of any covenant herein, except by
a writing signed by (a) the Company, (b) subscribers in the Offering holding a
majority of the Units issued in and (c) holders representing a majority in
principal amount of the unconverted Bridge Notes.
 
5.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.
 
5.4 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of New York.  The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Subscription
Agreement shall be adjudicated only before a Federal court located in New York,
New York and they hereby submit to the exclusive jurisdiction of the federal
courts located in New York, New York with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Subscription Agreement or
any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.  The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement, the PPM or other matters related to this
subscription brought by a Subscriber (or transferee), the Company (and each
other defendant) shall recover all of such party’s attorneys’ fees and costs
incurred in each and every action, suit or other proceeding, including any and
all appeals or petitions therefrom. As used herein, attorney’s fees shall be
deemed to mean the full and actual costs of any investigation and of legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual fee charged by the attorneys performing such services.
 
5.5 This Subscription Agreement may be executed in counterparts.  Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Units as herein provided; subject, however, to the
right hereby reserved by the Company to (i) enter into the same agreements with
other subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.
 
5.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
12

--------------------------------------------------------------------------------


 
5.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.
 
5.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
[Signature Pages Follow]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $25,000for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-15
 
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-16
 


14

--------------------------------------------------------------------------------


 
EXECUTION BY NATURAL PERSONS
 

 
Exact Name in Which Title is to be Held
 
 
   
Name (Please Print)
 
Name of Additional Subscriber
 
 
   
Residence: Number and Street
 
Address of Additional Subscriber
 
 
   
City, State and Zip Code
 
City, State and Zip Code
 
 
   
Social Security Number
 
Social Security Number
 
 
   
Telephone Number
 
Telephone Number
 
 
   
Fax Number (if available)
 
Fax Number (if available)
 
 
   
E-Mail (if available)
 
E-Mail (if available)
 
 
   
(Signature)
 
(Signature of Additional Subscriber)
             
ACCEPTED this ___ day of _________ 2010, on behalf of RVUE HOLDINGS, INC.
              By:       Name:     Title:

 
15

--------------------------------------------------------------------------------



 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.)
 

 
Name of Entity (Please Print)
Date of Incorporation or Organization:
 
State of Principal Office:
  Federal Taxpayer Identification
Number:                                                                                                                                        
 
    Office Address       City, State and Zip Code       Telephone Number      
Fax Number (if available)       E-Mail (if available)  
 
[seal]
 
Attest:                                                                
(If Entity is a Corporation)
 
By:                                                                 
Name:
Title:
   
*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the FINRA Conduct Rules
   
 
 
Name of FINRA Firm
ACCEPTED this ____ day of __________ 2010, on behalf of RVUE HOLDINGS, INC.
By:                                                                
Name:
Title:
By:                                                                
Name:
Title:



16

--------------------------------------------------------------------------------


 